+DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claims filed on 5/31/2019 are entered and acknowledge. Claims 1-20 are currently pending in the instant application.

Drawings

The drawings filed on 5/31/2019 have been considered.

Information Disclosure Statement


The information disclosure statement (IDS) was submitted on 5/31/2019 and 4/9/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Panuganty et al Pub. No.: (US 2013/0346619 A1) (hereinafter “Panuganty”) in view of Hund et al Pub. No.: (US 2016/0154393 A1) (hereinafter "Hund”).

With respect to claim 1: Panuganty discloses a method comprising:
receiving a migration request indicative of a source multi-cloud management platform from which a cloud network is to be migrated to a destination multi-cloud management platform (a client or administrator initiating a migration requests from one cloud provider to another cloud provider [0052]);
identifying the cloud network to be migrated from the source multi-cloud management platform to the destination multi-cloud management platform based on a user input (the client or administrator initiating a migration request, which invokes a fetching of UID’s to identify all the provider entities of the clients to be migrated [0054-0055], [0072-0073], user inputs into a GUI for migration [0088]);
obtaining management platform information from the source multi-cloud management platform, wherein the management platform information is representative of policies and data associated with the cloud network stored in databases of the source multi-cloud management platform (fetching the existing or new clients information/data from the database which includes configuration data, profiles, and policies of the clients [0045], [0055-0056], [0059], [0072-0073]);

associating the management platform information with the cloud network based on a unique identification number of the cloud network (UIDs are migrated to the management database from the previous providers [0063]);
deregistering the cloud network from the source multi-cloud management platform;
However, Panuganty does not explicitly disclose deregistering the cloud network from the source multi-cloud management platform;
Hund discloses deregistering the cloud network from the source multi-cloud management platform (application on the source system is deregistered after migration to the target system [0044], [0084]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Panuganty in view of Hund in order to deregister from the source platform;
One of ordinary skill in the art would have been motivated because it would direct application request to the target destination [Hund: 0083].

With respect to claim 2: Panuganty-Hund discloses the method as claimed in claim 1 as set forth above, further comprising:
Panuganty discloses in response to receiving the migration request, requesting user login credentials associated with the source multi-cloud management platform, the user login credentials being indicative of data for authenticating a user account in the source multi-cloud management platform, wherein the source multi-cloud management platform is accessible through the user account (clients providing login credentials in order to obtain client entities [0057]).

With respect to claim 7: Panuganty-Hund discloses the method as claimed in claim 1 as set forth above. 

requesting cloud account details of the cloud network, the cloud account details indicative of data for authentication of a user account through which computing resources of the cloud network is accessible (requesting clients login credentials in order to obtain client entities [0057]);
updating a cloud registration database in the destination multi-cloud management platform to include a cloud identifier of the cloud network (UIDs are migrated to the management database from the previous providers [0063], adding and updating new providers entities for a client when migrating a client’s entities [0053], [0061], [0063]), wherein the cloud registration database is to store a list of cloud identifiers, each corresponding to one of a plurality of cloud networks managed by the destination multi-cloud management platform (a database storing UID’s which serves to uniquely identify entities in a multi-cloud management system [0056], [0062]).

With respect to claim 8: Panuganty discloses a system for migration of a cloud network between multi-cloud management platforms, comprising:
a processor (processor [0097]);
a memory coupled to the processor, the memory storing instructions executable by the processor to (memory [0098]):
receive a migration request, the migration request being indicative of a source multi-cloud management platform from which a cloud network is to be migrated to a destination multi-cloud management platform (a client or administrator initiating a migration requests from one cloud provider to another cloud provider [0052]);
identify, based on a user selection, the cloud network to be migrated to the destination multi-cloud management platform (the client or administrator initiating a migration request, which invokes a fetching of UID’s to identify all the provider entities of the clients to be migrated [0054-0055], [0072-0073], user inputs into a GUI for migration [0088]);
obtain management platform information from the source multi-cloud management platform, wherein the management platform information is representative of policies and data 
request cloud account details of the cloud network, the cloud account details indicative of data for authentication of a user account through which computing resources of the cloud network is accessible (requesting clients login credentials in order to obtain client entities [0057]);
update a cloud registration database in the destination multi-cloud management platform with a cloud identifier of the cloud network to register the cloud network in the destination multi-cloud management platform (UIDs are migrated to the management database from the previous providers [0063], adding and updating new providers entities for a client when migrating a client’s entities [0053], [0061], [0063]);
associate the management platform information with the cloud network based on a unique identification number of the cloud network (UIDs are migrated to the management database from the previous providers [0063]);
However, Panuganty does not explicitly disclose deregister the cloud network from the source multi-cloud management platform;
Hund discloses deregistering the cloud network from the source multi-cloud management platform (application on the source system is deregistered after migration to the target system [0044], [0084]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Panuganty in view of Hund in order to deregister from the source platform;
One of ordinary skill in the art would have been motivated because it would direct application request to the target destination [Hund: 0083].

With respect to claim 9: Panuganty-Hund discloses the system as claimed in claim 8 as set forth above. 
Panuganty discloses wherein the cloud registration database is to store a list of cloud identifiers, each corresponding to one of a plurality of cloud networks managed by the 

With respect to claim 10: Panuganty-Hund discloses the system as claimed in claim 8 as set forth above. 
Panuganty discloses wherein the processor is further to: request user login credentials associated with the source multi-cloud management platform in response to the migration request being received, the user login credentials being indicative of data for authenticating a user account in the source multi-cloud management platform, wherein the source multi-cloud management platform is accessible through the user account (clients providing login credentials in order to obtain client entities for migration [0057]).


Claims 3-4, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Panuganty et al Pub. No.: (US 2013/0346619 A1) (hereinafter “Panuganty”) in view of Hund et al Pub. No.: (US 2016/0154393 A1) (hereinafter "Hund”) as applied to claims 1-2 and 7-10 above, further in view of Guo et al Pub. No.: (US 2019/0121663 A1) (hereinafter "Guo”).

With respect to claim 3: Panuganty-Hund discloses the method as claimed in claim 1 as set forth above, further comprising:
However, Panuganty-Hund does not explicitly disclose in response to obtaining the management platform information, setting up the destination multi-cloud management platform in a quiesce mode,
wherein, in the quiesce mode, requests related to deployment and modification of computing resources in the cloud network received at the destination multi-cloud management platform are paused from being processed;
Guo discloses in response to obtaining the management platform information, setting up the destination multi-cloud management platform in a quiesce mode (the target machine does not process any request until after completion of the migration [0044]);

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Panuganty-Hund in view of Guo in order to set the destination machine in quiesce mode;
One of ordinary skill in the art would have been motivated because it ensure all request from the client to be executed completely and continuously [Guo: 0044].

With respect to claim 4: Panuganty-Hund-Guo discloses the method as claimed in claim 3 as set forth above. 
However, Panuganty does not explicitly disclose further comprising processing the requests related to deployment and modification of computing resources in the cloud network, in response to the cloud network being deregistered from the source multi-cloud management platform;
Hund discloses the cloud network being deregistered from the source multi-cloud management platform (application on the source system is deregistered after migration to the target system [0044], [0084]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Panuganty in view of Hund in order to deregister from the source platform;
One of ordinary skill in the art would have been motivated because it would direct application request to the target destination [Hund: 0083];
However, Panuganty-Hund does not explicitly disclose processing the requests related to deployment and modification of computing resources in the cloud network;
Guo discloses processing the requests related to deployment and modification of computing resources in the cloud network (request received are process as a first in first out after completion of the migration [0044]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Panuganty-Hund in view of Guo in order 
One of ordinary skill in the art would have been motivated because it ensure all request from the client to be executed completely and continuously [Guo: 0044].

With respect to claims 11-12, they do not teach or further define over the limitations in claims 3-4, respectively. Therefore claims 11-12 are rejected for the same reasons as set forth in claims 3-4.


Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Panuganty et al Pub. No.: (US 2013/0346619 A1) (hereinafter “Panuganty”) in view of Hund et al Pub. No.: (US 2016/0154393 A1) (hereinafter "Hund”) as applied to claims 1-2 and 7-10 above, further in view of Bittlingmayer et al Pub. No.: (US 2007/0220248 A1) (hereinafter "Bittlingmayer”).

With respect to claim 5: Panuganty-Hund discloses the method as claimed in claim 1 as set forth above.
Panuganty discloses the cloud network being registered at the destination multi-cloud management platform (adding and updating new providers entities for a client when migrating a client’s entities [0053], [0061], [0063]);
However, Panuganty does not explicitly disclose converting the management platform information to a format supported by the destination multi-cloud management platform;
storing the management platform information in the format supported by the destination multi-cloud management platform in a database of the destination multi-cloud management platform; and
implementing the policies represented by the management platform information in the destination multi-cloud management platform;
Bittlingmayer discloses converting the management platform information to a format supported by the destination multi-cloud management platform (converting the source system configuration settings data structure to a target system data structure [0019], [0022], [Claim 6]);

implementing the policies represented by the management platform information in the destination multi-cloud management platform (implementing the configuration policy on the target system [0022]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Panuganty-Hund in view of Bittlingmayer in order to convert the data to a format supported by the destination system and implement the policies;;
One of ordinary skill in the art would have been motivated because it save customers a substantial amount of time upgrading their systems and reducing errors [Bittlingmayer: 0044].

With respect to claim 13, they do not teach or further define over the limitations in claim 5, respectively. Therefore claim 13 is rejected for the same reasons as set forth in claim 5.


Claims 6, 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Panuganty et al Pub. No.: (US 2013/0346619 A1) (hereinafter “Panuganty”) in view of Hund et al Pub. No.: (US 2016/0154393 A1) (hereinafter "Hund”) as applied to claims 1-2 and 7-10 above, further in view of Patil et al Pub. No.: (US 2020/0162318 A1) (hereinafter "Patil”).

With respect to claim 6: Panuganty-Hund discloses the method as claimed in claim 1 as set forth above, further comprising:
However, Panuganty does not explicitly disclose in response to the cloud network being deregistered from the source multi-cloud management platform, generating a migration successful message indicative of completion of migration of the cloud network from the source multi-cloud management platform to the destination multi-cloud management platform;

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Panuganty in view of Hund in order to deregister from the source platform;
One of ordinary skill in the art would have been motivated because it would direct application request to the target destination [Hund: 0083];
However, Panuganty-Hund does not explicitly disclose generating a migration successful message indicative of completion of migration of the cloud network from the source multi-cloud management platform to the destination multi-cloud management platform;
Patil discloses generating a migration successful message indicative of completion of migration of the cloud network from the source multi-cloud management platform to the destination multi-cloud management platform (providing migration status to users such as successful, pending and faulty migration conditions [0037]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Panuganty-Hund in view of Patil in order to generate a successful migration message;
One of ordinary skill in the art would have been motivated because it would provide migration status monitoring capabilities on relevant devices for users [Patil: 0037].

With respect to claim 14: Panuganty-Hund discloses the system as claimed in claim 8 as set forth above. 
However, Panuganty does not explicitly disclose wherein the processor is further to: generate a migration successful message indicative of completion of migration of the cloud network from the source multi-cloud management platform to the destination multi-cloud management platform, in response to the cloud network being deregistered from the source multi-cloud management platform;
Hund discloses the cloud network being deregistered from the source multi-cloud management platform (application on the source system is deregistered after migration to the target system [0044], [0084]);

One of ordinary skill in the art would have been motivated because it would direct application request to the target destination [Hund: 0083];
However, Panuganty-Hund does not explicitly disclose generate a migration successful message indicative of completion of migration of the cloud network from the source multi-cloud management platform to the destination multi-cloud management platform;
Patil discloses generating a migration successful message indicative of completion of migration of the cloud network from the source multi-cloud management platform to the destination multi-cloud management platform (providing migration status to users such as successful, pending and faulty migration conditions [0037]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Panuganty-Hund in view of Patil in order to generate a successful migration message;
One of ordinary skill in the art would have been motivated because it would provide migration status monitoring capabilities on relevant devices for users [Patil: 0037].

With respect to claim 15: Panuganty discloses a non-transitory computer-readable medium comprising computer-readable instructions for migration of a cloud network between multi-cloud management platforms, the computer-readable instructions when executed by a processor, cause the processor to:
receive a migration request, the migration request being indicative of a source multi-cloud management platform from which a cloud network is to be migrated to a destination multi-cloud management platform (a client or administrator initiating a migration requests from one cloud provider to another cloud provider [0052]);
request user login credentials associated with the source multi-cloud management platform, the user login credentials being indicative of data for authenticating a user account in the source multi-cloud management platform, wherein the source multi-cloud management platform is accessible through the user account (requesting clients login credentials in order to obtain client entities [0057]);

obtain management platform information from the source multi-cloud management platform, wherein the management platform information is representative of policies and data associated with the cloud network stored in databases of the source multi-cloud management platform (fetching the existing or new clients information/data from the database which includes configuration data, profiles, and policies of the clients [0045], [0055-0056], [0059], [0072-0073]);
register the cloud network at the destination multi-cloud management platform  (adding and updating new providers entities for a client when migrating a client’s entities [0053], [0061], [0063]);
associate the management platform information with the cloud network based on a unique identification number of the cloud network (UIDs are migrated to the management database from the previous providers [0063]);
However, Panuganty does not explicitly disclose deregistering the cloud network from the source multi-cloud management platform;
Hund discloses deregistering the cloud network from the source multi-cloud management platform (application on the source system is deregistered after migration to the target system [0044], [0084]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Panuganty in view of Hund in order to deregister from the source platform;
One of ordinary skill in the art would have been motivated because it would direct application request to the target destination [Hund: 0083];
However, Panuganty-Hund does not explicitly disclose generate a migration successful message indicative of completion of migration of the cloud network from the source multi-cloud management platform to the destination multi-cloud management platform;
Patil discloses generate a migration successful message indicative of completion of migration of the cloud network from the source multi-cloud management platform to the 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Panuganty-Hund in view of Patil in order to generate a successful migration message;
One of ordinary skill in the art would have been motivated because it would provide migration status monitoring capabilities on relevant devices for users [Patil: 0037].

With respect to claim 19: Panuganty-Hund-Patil discloses the non-transitory computer-readable medium as claimed in claim 15 as set forth above. 
Panuganty discloses wherein the computer-readable instructions to register the cloud network at the destination multi-cloud management platform, when executed by the processor, further cause the processor to: 
request cloud account details of the cloud network, the cloud account details indicative of data for authentication of a user account through which computing resources of the cloud network is accessible (requesting clients login credentials in order to obtain client entities [0057]);
update a cloud registration database in the destination multi-cloud management platform to include a cloud identifier of the cloud network (UIDs are migrated to the management database from the previous providers [0063], adding and updating new providers entities for a client when migrating a client’s entities [0053], [0061], [0063]), wherein the cloud registration database is to store a list of cloud identifiers, each corresponding to one of a plurality of cloud networks managed by the destination multi-cloud management platform (a database storing UID’s which serves to uniquely identify entities in a multi-cloud management system [0056], [0062]).

With respect to claim 20: Panuganty-Hund-Patil discloses the non-transitory computer-readable medium as claimed in claim 15 as set forth above. 
Panuganty discloses wherein the source multi-cloud management platform and the destination multi-cloud management platform is hosted by different cloud service providers (a plurality of cloud providers [0016], [0037]).


Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Panuganty et al Pub. No.: (US 2013/0346619 A1) (hereinafter “Panuganty”) in view of Hund et al Pub. No.: (US 2016/0154393 A1) (hereinafter "Hund”) and Patil et al Pub. No.: (US 2020/0162318 A1) (hereinafter "Patil”) as applied to claims 6, 14-15 and 19-20 above, further in view of Guo et al Pub. No.: (US 2019/0121663 A1) (hereinafter "Guo”).

With respect to claim 16: Panuganty-Hund-Patil discloses the non-transitory computer-readable medium as claimed in claim 15 as set forth above. 
wherein the computer-readable instructions when executed by the processor, further cause the processor to:
However, Panuganty-Hund-Patil does not explicitly disclose set up the destination multi-cloud management platform in a quiesce mode, in response to obtaining the management platform information,
wherein, in the quiesce mode, requests related to deployment and modification of computing resources in the cloud network received at the destination multi-cloud management platform are paused from being processed;
Guo discloses set up the destination multi-cloud management platform in a quiesce mode, in response to obtaining the management platform information (the target machine does not process any request until after completion of the migration [0044]);
wherein, in the quiesce mode, requests related to deployment and modification of computing resources in the cloud network received at the destination multi-cloud management platform are paused from being processed (request received are stored in queued until migration has been completed [0044]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Panuganty-Hund-Patil in view of Guo in order to set the destination machine in quiesce mode;
One of ordinary skill in the art would have been motivated because it ensure all request from the client to be executed completely and continuously [Guo: 0044].


However, Panuganty wherein the computer-readable instructions when executed by the processor, further cause the processor to execute the requests related to deployment and modification of computing resources in the cloud network, in response to the cloud network being deregistered from the source multi-cloud management platform;
Hund discloses the cloud network being deregistered from the source multi-cloud management platform (application on the source system is deregistered after migration to the target system [0044], [0084]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Panuganty in view of Hund in order to deregister from the source platform;
One of ordinary skill in the art would have been motivated because it would direct application request to the target destination [Hund: 0083];
However, Panuganty-Hund-Patil-Guo does not explicitly disclose processing the requests related to deployment and modification of computing resources in the cloud network;
Guo discloses processing the requests related to deployment and modification of computing resources in the cloud network (request received are process as a first in first out after completion of the migration [0044]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Panuganty-Hund in view of Guo in order to process the request related to deployment and modification of computing resources in the cloud network;
One of ordinary skill in the art would have been motivated because it ensure all request from the client to be executed completely and continuously [Guo: 0044].


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Panuganty et al Pub. No.: (US 2013/0346619 A1) (hereinafter “Panuganty”) in view of Hund et al Pub. No.: (US 2016/0154393 A1) (hereinafter "Hund”) and Patil et al Pub. No.: (US 2020/0162318 A1) (hereinafter "Patil”) as applied to claims 6, 14-15 and 19-20 above, further in view of Bittlingmayer et al Pub. No.: (US 2007/0220248 A1) (hereinafter "Bittlingmayer”).

	With respect to claim 18: Panuganty-Hund-Patil discloses the non-transitory computer-readable medium as claimed in claim 15 as set forth above, wherein the computer-readable instructions when executed by the processor, further cause the processor to:
Panuganty discloses the cloud network being registered at the destination multi-cloud management platform (adding and updating new providers entities for a client when migrating a client’s entities [0053], [0061], [0063]);
However, Panuganty does not explicitly disclose convert the management platform information to a format supported by the destination multi-cloud management platform;
store the management platform information in the format supported by the destination multi-cloud management platform in a database of the destination multi-cloud management platform;
implement the policies represented by the management platform information in the destination multi-cloud management platform;
Bittlingmayer discloses convert the management platform information to a format supported by the destination multi-cloud management platform (converting the source system configuration settings data structure to a target system data structure [0019], [0022], [Claim 6]);
store the management platform information in the format supported by the destination multi-cloud management platform in a database of the destination multi-cloud management platform (storing data structures in formats compatible for the target system [0017], [0021-0023]);
implement the policies represented by the management platform information in the destination multi-cloud management platform (implementing the configuration policy on the target system [0022]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Panuganty-Hund-Patil in view of Bittlingmayer in order to convert the data to a format supported by the destination system and implement the policies;;
.


Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Alexander et al. Pub. No.: (US 2014/0344395 A1).  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., Object migration between cloud environments).
Powell et al. Pub. No.: (US 2015/0012567 A1).  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., Method and apparatus for migration of a virtualized file system, data storage system for migration of a virtualized file system, and file server for user in a data storage system).
Zimran et al. Pub. No.: (US 2007/0038697 A1).  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., Multi-protocol name space server).
Prziborowski et al. Pub. No.: (US 2017/0371696 A1).  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., Cross-Cloud provider virtual machine migration).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO DUC DUONG whose telephone number is (571)272-2350.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on (571)272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/T. D./
Examiner, Art Unit 2446

/MICHAEL A KELLER/Primary Patent Examiner, Art Unit 2446